REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., US 2018/0038988) discloses an X-ray imaging system (title and abstract) comprising: an x-ray source (fig. 15:410a) configured to emit x-ray radiation towards a sample (of 426); a primary detector (412) positioned opposite the x-ray source (410a), such that the x-ray source and the primary detector are disposed on opposite sides of the sample (426), respectively, when the x-ray radiation is emitted towards the sample, the primary detector (412) being  configured to detect x-ray radiation from the x-ray source (410a) passing through the sample (426); at least one secondary detector (422) configured to detect x-ray radiation from the x-ray source scattered in the sample; and means (428) disposed between the at least one secondary detector (422) and the sample (426) when the x-ray radiation is emitted towards the sample, the means (428) being configured to guide x-ray radiation scattered in the sample onto the at least one secondary detector, wherein the x-ray source is configured to emit x-ray radiation in the form of a fan beam (par. 122), and wherein the x-ray source (410a) is configured to emit x-ray radiation. The prior art (e.g., US 2017/0219501) also discloses imaging optics (par. 37: capillary optics). Furthermore, the prior art (e.g. US 6175117) discloses monochromatic x-ray radiation (col. 13:20-25). Additionally, the prior art (e.g., US 2013/0010927) discloses an X-ray imaging system (title and abstract) comprising: an x-ray source (712) configured to emit x-ray radiation (702) towards a sample (704); at least one detector (720) configured to detect x-ray radiation (714) from the x-ray source scattered in the sample (from 704); a collimator (716) disposed between the imaging (for 720) and the sample (704) when the x-ray radiation (702) is emitted towards the sample (704), wherein the x-ray source (712) is configured to emit x-ray radiation in the form of a fan beam (702), and wherein the x-ray source is configured to emit monochromatic x-ray radiation (par. 55).


Regarding claim 8 and its dependent claim(s), if any, the prior art discloses a corresponding method.  
However, the prior art fails to disclose or fairly suggest a method of x-ray imaging, the method including: guiding the collimated x-ray radiation scattered in the sample onto a secondary detector with the imaging optics disposed between the secondary detector and the sample when the x-ray radiation is emitted towards the sample, wherein x-ray radiation emitted by the x-ray source is emitted in the form of a fan beam passing through the sample, and wherein the x-ray radiation emitted by the x-ray source is emitted as monochromatic x-ray radiation, in combination with all of the other recitations in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884